                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


   IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
   PLAYERS'    CONCUSSION    INJURY MDL No. 2323
   LITIGATION

  Kevin Turner and Shawn Wooden, on behalf
  ofthemselves and others similarly situated,
                                 Plaintiffs,
                v.
   National Football League and NFL
   Properties, LLC, successor-in-interest to NFL
   Properties, Inc.,
                                Defendants.

   THIS DOCUMENT RELATES TO:

   Jolui. D. Giddens, P.A. v. Lila Dunn
   Attorney Lien Dispute
   (Doc. No. 7081)




        AND NOW, this     ~day     ofr         ORDER

                                                           , 2019, upon consideration of the

Report and Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No.

10 ~ 71), and no objection having been docketed, it is ORDERED that:

        1.     The Report and Recommendation is ADOPTED;

        2.     The Withdrawal of the Lien Dispute is GRANTED; and

        3.     The Claims Administrator is ORDERED to disburse the withheld funds m

 accordance with this decision, the provisions of the Settlement Agreement, and all Court Orders

 regarding implementation.
    BY THE eOURT:




2
